Citation Nr: 1016674	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder or other acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from September 
1972 to May 1974.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a December 2007-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for post-
traumatic stress disorder (PTSD).  Because health 
professionals have offered diagnoses other than PTSD and 
because the United States Court of Appeals for Veterans 
Claims (Court) held that a claimant seeks service connection 
for the symptoms regardless of how those symptoms are 
diagnosed or labeled, the Board has re-characterized the 
issue to reflect that the Veteran seeks service connection 
for any mental disorder caused by active military service.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).

The Veteran seeks service connection for PTSD or other 
acquired psychiatric disorder stemming from stressful 
episodes during active military service.  VA has not yet 
offered the Veteran an appropriate compensation and pension 
examination to determine the nature and etiology of any 
mental disorder.  An August 2005 Social Security 
Administration evaluation contains diagnoses of: major 
depressive disorder; and, pain disorder with depression.  An 
August 2005 VA treatment report contains a diagnosis of mood 
disorder secondary to general medical condition. 

Later dated reports contain diagnoses that suggest military 
etiology.  For example, a January 2007 VA psychiatry 
consultation report contains a diagnosis of "rule-out 
complex traumatic stress syndrome secondary to childhood 
trauma and military sexual trauma."  An April 2007 VA 
psychological report contains a diagnosis of "rule-out PTSD 
from childhood trauma and military sexual trauma."

It would be helpful prior to adjudication if the Veteran were 
examined by an appropriate specialist to determine the nature 
and etiology of any psychiatric disorder.  The case is 
therefore remanded to the AMC for the following action:

1.  The AMC must send the Veteran a 
notice that includes an explanation of 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   

2.  The AMC should make arrangements for 
an appropriate examination to determine 
the nature and etiology of any 
psychiatric disorder.  The physician is 
asked to review the pertinent medical 
history and that review in the report.  
The physician is asked to elicit a 
history of stressful incidents from the 
Veteran, examine him, and offer a 
diagnosis, if appropriate.  For any 
mental disorder found, the physician is 
asked to address whether it is at least 
as likely as not (50 percent or greater 
probability) that the disorder is related 
to active military service.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished an 
supplemental statement of the case and 
given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for examination, without good 
cause, may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2009).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


